                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                           FILED
                          MISSOULA DIVISION                                  OCT 2 8 2019
                                                                          Cieri<, U.S. District Court
                                                                             District Of Montana
                                                                                  Missoula


 UNITED STATES OF AMERICA,
                                                   CV 16-26-BU-DLC
                      Plaintiff,

        vs.                                          ORDER

  MEIKO AMERICA, INC.,

                      Defendant.

      Before the Court is the United States' Unopposed Motion to Dismiss the

Information. (Doc. 7.) The United States represents that Defendant Meiko

America, Inc. has fulfilled its obligations under the parties' deferred prosecution

agreement.

      IT IS ORDERED that the motion (Doc. 7) is GRANTED. The Information

is DISMISSED with prejudice.

      DATED this 2.E,~day of October, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court


                                         -1-
